The defendant was tried in the City Court of Derby upon a criminal complaint charging him with assault and a failure to support his wife and was found guilty. He has attempted to appeal directly to this court from that judgment, relying upon  5689 of the General Statutes, which allows an appeal "in any cause or action, except summary process, in the superior court, any court of common pleas or any city court." This section is found in Title 58 of the General Statutes, which is entitled "Civil Actions," Rev. 1930, p. 1697. In preceding revisions, the predecessors of the present statute have been placed under a like title for more than a hundred years. Appeals by defendants in criminal cases are governed by 6492 of the General Statutes, as amended by Cum. Sup. 1939, 1464e. This provides for an appeal to this court only from a judgment of the Superior or Common Pleas Courts. It and its predecessors have been included in revisions of the statutes for more than a hundred years under titles *Page 342 
dealing with crime and criminal procedure. No appeal lies to this court from a judgment in a criminal case under the provisions of 5689, but such appeals must be taken under 6492 of the General Statutes as amended and the latter section does not permit an appeal from a city court in such a case.
  The motion to erase is granted.